DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2.	This action is responsive to the following communication:  Amendment filed 5/2/2022.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 9 and 14 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 16/667641.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.

16/667641						16/886360
1. An automated medication dosing and dispensing system comprising: sensors to detect movement and other physical inputs related to a user of the automated medication dosing and dispensing system; a computer-readable storage medium comprising program code instructions; and a processor, wherein the program code instructions are configurable to cause the processor to perform a method comprising the steps of: determining, from sensor readings obtained from the sensors, occurrence of a gesture-based physical behavior event of the user; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the determining.  
1. An automated medication dosing and dispensing system comprising: gesture sensors to detect physical movement of a user of the automated medication dosing and dispensing system; a measurement sensor to generate sensor data indicative of a physiological characteristic of the user; a measurement sensor processor to process the sensor data generated by the measurement sensor; computer-readable storage media comprising program code instructions; and at least one processor, wherein the program code instructions are configurable to cause the at least one processor to perform a method comprising the steps of: detecting, based on analysis of gesture sensor readings obtained from the gesture sensors, an occurrence of a gesture-based physical behavior event; providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture- based physical behavior event; and adjusting an operating parameter of the at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.


2. The system of claim 1, wherein at least one of the sensor readings measures a movement of a body part of the user.  
2. The system of claim 1, wherein the method performed by the at least one processor further comprises the step of: regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.


3. The system of claim 1, further comprising an event detection module to determine, from the sensor readings, gestures of the user.  
3. The system of claim 1, wherein the method performed by the at least one processor further comprises the steps of: generating, by the measurement sensor processor, sensor measurement information from the sensor data; and regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the sensor measurement information.


4. The system of claim 1, wherein the method further comprises the step of sending a message to the user, wherein the message relates to the adjusting.  
4. The system of claim 3, wherein the regulating step adjusts the medication dosage, the medication dispensing parameters, or both the medication dosage and the medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.


5. The system of claim 1, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
5. The system of claim 3, wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event; the system manages dosing and dispensing of insulin; and the regulating step calculates a dosage of insulin to be administered.


6 The system of claim 5, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.  
6. The system of claim 1, wherein the measurement sensor comprises a continuous glucose monitor.


7. The system of claim 1, wherein the gesture-based physical behavior event corresponds to a food intake event.  
7. The system of claim 1, wherein the provided event information comprises data that describes, characterizes, or defines a food intake event.


8. The system of claim 1, wherein the adjusting is performed upon detection of an actual, probable, or imminent start of the gesture-based physical behavior event.  
8. The system of claim 1, wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.


9. The system of claim 1, wherein the adjusting is based on characteristics of the gesture-based physical behavior event.  
9. A method of operating an automated medication dosing and dispensing system comprising gesture sensors to detect physical movement of a user, a measurement sensor to generate sensor data indicative of a physiological characteristic of the user, and a measurement sensor processor to process the sensor data, the method comprising the steps of: obtaining gesture sensor readings from the gesture sensors; detecting, based on analysis of the obtained gesture sensor readings, an occurrence of a gesture-based physical behavior event; providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture-based physical behavior event, the event information formatted to control adjustment of an operating parameter of the at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.


10. The system of claim 9, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the adjusting is based on at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; amount of carbohydrates consumed, time between bites; time between sips; content of food consumed.  
10. The method of claim 9, wherein the provided event information is formatted to control adjustment of medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters of the system.


11. The system of claim 1, wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.  
11. The method of claim 10, wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event; the system manages dosing and dispensing of insulin; and the provided event information influences calculation of a dosage of insulin to be administered.


12. The system of claim 1, wherein the sensors comprise an accelerometer that measures movement of an arm of the user and a gyroscope that measures rotation of the arm of the user.  
12. The method of claim 9, wherein the provided event information comprises data that describes, characterizes, or defines a food intake event.


13. A method of operating an automated medication dosing and dispensing system having sensors to detect movement and other physical inputs related to a user, the method comprising the steps of:  110UTILITY PATENT APPLICATION Attorney Docket No.: 009.5245US (A0002940US02) obtaining, using a processor of the automated medication dosing and dispensing system, a set of sensor readings, wherein at least one sensor reading of the set of sensor readings measures a movement of a body part of a user; determining, from the set of sensor readings, occurrence of a gesture-based physical behavior event of the user; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the determining.  
13. The method of claim 9, further comprising the step of adjusting the operating parameter, wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.


14. The method of claim 13, further comprising the step of performing a computer- based action in response to the determining, wherein the computer-based action is one or more of: obtaining other information to be stored in memory in association with data representing the gesture-based physical behavior event; interacting with the user to provide information or a reminder; interacting with the user to prompt for user input; sending a message to a remote computer system; sending a message to another person; sending a message to the user.  
14. A method of operating an automated medication dosing and dispensing system comprising gesture sensors to detect physical movement of a user, a measurement sensor to generate sensor data indicative of a physiological characteristic of the user, and a measurement sensor processor to process the sensor data, the method comprising the steps of: obtaining gesture sensor readings from the gesture sensors; detecting, based on analysis of the obtained gesture sensor readings, an occurrence of a gesture-based physical behavior event; providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture-based physical behavior event; and adjusting one or more operating parameters of at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.


15. The method of claim 13, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
15. The method of claim 14, further comprising the step of: regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.


16. The method of claim 15, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.  
16. The method of claim 14, further comprising the steps of: generating, by the measurement sensor processor, sensor measurement information from the sensor data; and regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the sensor measurement information.


17. The method of claim 13, wherein the gesture-based physical behavior event corresponds to a food intake event.  
17. The method of claim 16, wherein the medication dosage or the medication dispensing parameters are determined based on the sensor measurement information.


18. The method of claim 13, wherein the adjusting is performed upon detection of an actual, probable, or imminent start of the gesture-based physical behavior event.  
18. The method of claim 14, wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event; the system manages dosing and dispensing of insulin; and the provided event information influences calculation of a dosage of insulin to be administered.


19. The method of claim 13, wherein the adjusting is based on characteristics of the gesture-based physical behavior event.  
19. The method of claim 14, wherein the provided event information comprises data that describes, characterizes, or defines a food intake event.


20. The method of claim 19, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the adjusting is based on at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; time between bites; time between sips; content of food consumed.
20. The method of claim 14, wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.









Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7, 9-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (US 20200357503) in view of Nackaerts (US 20180357388).
Regarding claim 1, Sugaya discloses an automated medication dosing and dispensing system comprising: 
gesture sensors to detect physical movement of a (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
a measurement sensor to generate sensor data indicative of a physiological characteristic of the user (FIG. 5, sensors analyze at least a user’s health condition);
a measurement sensor processor to process the sensor data generated by the measurement sensor (FIG. 6, a user’s information is gathered and at least analyzed by a prediction and advice generation unit);
computer-readable storage media comprising program code instructions; and at least one processor, wherein the program code instructions are configurable to cause the at least one processor to perform a method comprising the steps of:
detecting, based on analysis of gesture sensor readings obtained from the gesture sensors, an occurrence of a gesture-based physical behavior event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111);
providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture- based physical behavior event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111); and
Sugaya does not disclose user of the automated medication dosing and dispensing system and adjusting an operating parameter of the at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 2, Sugaya does not disclose wherein the method performed by the at least one processor further comprises the step of: regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 3, Sugaya does not disclose wherein the method performed by the at least one processor further comprises the steps of: generating, by the measurement sensor processor, sensor measurement information from the sensor data; and regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the sensor measurement information.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 4, Sugaya does not disclose wherein the regulating step adjusts the medication dosage, the medication dispensing parameters, or both the medication dosage and the medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 5, Sugaya discloses wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Sugaya does not disclose wherein the system manages dosing and dispensing of insulin; and the regulating step calculates a dosage of insulin to be administered.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 6, Sugaya does not disclose wherein the measurement sensor comprises a continuous glucose monitor.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 7, Sugaya discloses wherein the provided event information comprises data that describes, characterizes, or defines a food intake event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Regarding claim 9, Sugaya discloses a method of operating, the method comprising the steps of:
obtaining gesture sensor readings from the gesture sensors (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
detecting, based on analysis of the obtained gesture sensor readings, an occurrence of a gesture-based physical behavior event (FIG. 6, a user’s information is gathered and at least analyzed by a prediction and advice generation unit);
providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture-based physical behavior event, the event information formatted to control adjustment of an operating parameter of the at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Sugaya does not disclose an automated medication dosing and dispensing system comprising gesture sensors to detect physical movement of a user, a measurement sensor to generate sensor data indicative of a physiological characteristic of the user, and a measurement sensor processor to process the sensor data.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 10, Sugaya discloses wherein the provided event information is formatted to control adjustment of medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters of the system.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 11, Sugaya discloses wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Sugaya does not disclose the system manages dosing and dispensing of insulin; and the provided event information influences calculation of a dosage of insulin to be administered.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 12, Sugaya discloses wherein the provided event information comprises data that describes, characterizes, or defines a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).
Regarding claim 14, Sugaya discloses a method of operating 
gesture sensors to detect physical movement of a user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity); 
a measurement sensor to generate sensor data indicative of a physiological characteristic of the user (FIG. 5, sensors analyze at least a user’s health condition); and
a measurement sensor processor to process the sensor data, the method comprising the steps of (FIG. 6, a user’s information is gathered and at least analyzed by a prediction and advice generation unit);
obtaining gesture sensor readings from the gesture sensors (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111);
detecting, based on analysis of the obtained gesture sensor readings, an occurrence of a gesture-based physical behavior event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111);
providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture-based physical behavior event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111); and
Sugaya does not disclose an automated medication dosing and dispensing system comprising adjusting one or more operating parameters of at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 15, Sugaya does not disclose wherein further comprising the step of: regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 16, Sugaya does not disclose further comprising the steps of: generating, by the measurement sensor processor, sensor measurement information from the sensor data; and regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the sensor measurement information.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 17, Sugaya does not disclose wherein the medication dosage or the medication dispensing parameters are determined based on the sensor measurement information.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 18, Sugaya discloses wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event event (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Sugaya does not disclose wherein the system manages dosing and dispensing of insulin; and the provided event information influences calculation of a dosage of insulin to be administered.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 19, Sugaya discloses wherein the provided event information comprises data that describes, characterizes, or defines a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).
8.	Claims 8, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugaya-Nackaerts in further view of Ransom (US 20080027502). 
Regarding claim 8, Sugaya does not disclose wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 13, Sugaya does not disclose further comprising the step of adjusting the operating parameter, wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 20, Sugaya does not disclose wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 

Response to Amendment
9.	Applicant’s arguments with respect to the argued claims have been considered but are moot in view of the new grounds of rejection.  
10.	Regarding the provisional double patenting rejection, Applicant argues that the ‘360 application does not recite adjusting an operating parameter of the at least one of the measurement sensors and the measurement sensor processor, in accordance with the provided event information.  However, the ‘641 (at least claim 1) does refer to the same concept of using sensors to dispense medication and/or dosages depending on the data received from said sensors. As such, it would have been obvious to use measurement sensors which would have been used for the exact same purpose to ultimately adjust medication to a user.  Whether or not the language is verbatim is inconsequential if it would have been obvious to have considered that limitation.  The inventive concepts are interrelated both in claim language and overall claimed invention so therefore, it would have been obvious wherein they would both be considered substantially similar to each other.  

Conclusion
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174